t c summary opinion united_states tax_court william r harper petitioner v commissioner of internal revenue respondent docket no 10312-07s filed date william r harper pro_se monica j miller for respondent dean special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure petitioner concedes the income items determined by respondent to be correct in their amount and source the parties agree that petitioner did not timely file his federal_income_tax return for petitioner offered no argument or evidence to show that he a is not subject_to the overall_limitation_on_itemized_deductions b is not subject_to the alternative_minimum_tax and c failed to file timely his federal_income_tax return for reasonable_cause and not willful neglect thus petitioner has conceded these issues see eg 100_tc_367 corp subs v commissioner 96_tc_226 respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 the issues remaining for decision are whether petitioner is able to have his deficiency reassigned to his former wife and liable for the addition_to_tax under sec_6654 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in georgia petitioner and his former wife separated in date the superior court of houston county georgia superior court entered a divorce judgment and decree decree in harper v harper on date the decree provides that all monies due the internal_revenue_service for back taxes plaintiff will do whatever is required by the irs to hold defendant petitioner harmless as to this debt petitioner alleges that he attempted to get his former wife’s cooperation in filing a joint individual federal tax_return for petitioner testified that she just refused to do it and i finally filed a married filing separate_return discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 since the only issue raised with respect to the deficiency determination is a legal matter the burden_of_proof does not shift to respondent reassignment of petitioner’s deficiency citing the hold harmless language in the decree petitioner argues that his tax_deficiency should be reassigned to his ex-wife there is however no provision in the code permitting the reassignment of a tax_deficiency from one taxpayer to another and the decree from the superior court does not bind this court or prevent the court from determining a deficiency due from petitioner see 78_tc_100 and cases cited thereat it is oft repeated that this court is a court of limited jurisdiction 85_tc_527 77_tc_1255 60_tc_977 the court may therefore exercise jurisdiction only to the extent expressly provided by congress see sec_7442 66_tc_61 this court has pointed out on numerous occasions that its jurisdiction is strictly limited by statute and that it may not enlarge upon that statutory jurisdiction see also rule the court is reviewing this case under sec_6213 which confers jurisdiction to redetermine deficiencies in income taxes 1to the extent that petitioner may be characterized as asking for relief from liability sec_6015 is inapplicable petitioner did not file a joint_return and the erroneous items creating the understatement are not attributable to the other individual see sec_6015 b and c see 78_tc_19 by asking the court to reassign his tax_deficiency on the basis of language in the decree petitioner is implicitly asking the tax_court to enforce a provision of the superior court’s decree against his former wife the tax_court has no jurisdiction in state court matters not only does this court lack jurisdiction over petitioner’s divorce matters the general_rule is that a court has the power to compel obedience to its own judgments and that only that court may punish an offender who disobeys its orders see 330_f2d_369 5th cir jacob v koslow s e 2d ga corbett v corbett s e 2d ga ct app the court cannot reassign petitioner’s deficiency or force another taxpayer to become liable for his federal_income_tax deficiency sec_6654 addition_to_tax the commissioner bears the burden of production with respect to any addition_to_tax sec_7491 in order to meet this burden the commissioner must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes in order for respondent to satisfy his burden of production under sec_7491 he must produce evidence necessary to enable the court to conclude that petitioner had an obligation to make an estimated_tax payment see 127_tc_200 affd 521_f2d_1289 10th cir specifically respondent must produce evidence showing that petitioner had a required_annual_payment as defined by sec_6654 for the year at issue see id the sec_6654 addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 under sec_6654 required_annual_payment means the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year petitioner failed to file a return for that evidence is sufficient for the court to make the analysis required by sec_6654 respondent however failed to introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year ie and if he did the amount of tax shown on that return without that evidence the court cannot identify the amount equal to percent of the tax shown on petitioner’s return the court cannot conclude that petitioner had a required_annual_payment for because respondent failed to produce sufficient evidence as required by sec_7491 to allow the court to complete the comparison required by sec_6654 see wheeler v commissioner supra accordingly petitioner is not liable for the addition_to_tax under sec_6654 for to reflect the foregoing the deficiency and the section decision will be entered for respondent as to a addition_to_tax and for petitioner as to the additions to tax under sec_6651 and sec_6654
